EXHIBIT 15.2 [Letterhead of Global Law Office] April 23, 2015 To: CNinsure Inc. 22/F, Yinhai Building No. 299 Yanjiang Zhong Road Guangzhou, Guangdong 510110 People’s Republic of China Dear Sirs, We hereby consent to the reference to our firm under the headings “Risk Factors”, “Regulation” and “Organizational Structure” in CNinsure Inc.’s Annual Report on Form 20-F for the year ended December 31, 2014, which will be filed with the Securities and Exchange Commission in April 2015. Yours faithfully, /s/ Global Law Office Global Law Office
